John D. Bennett, S.
In this accounting proceeding the fee of the attorney for the executor is fixed in the amount of $5,500 which includes the sum of $1,400 previously paid by the executor. Such amounts are for all services rendered, including the submission of a decree hereunder and implementation thereof.
The amount requested for disbursements, including the $150 already paid, is directed to be itemized in an affidavit submitted with the decree. No amounts will be 'allowed for matters which the courts uniformly consider to be overhead expenses in the management of a law office (see e.g., Matter of Lange, 172 Misc. 437; Matter of Lieberman, 151 N. Y. S. 2d 166, 169).
The request for the fixation of the certified public accountants’ fees is denied on the basis that there is no statutory authority for any such proceeding in the Surrogate’s Court. As was stated in Matter of Harrison (N. Y. L. J., Aug. 12, 1952, p. 236, col. 3): “ Having assumed the responsibility of retaining the accountant, the executors should either have paid him. what they deemed to be the reasonable value of his services or, at least, allowed Ms claim and set it up in the account, leaving it to the parties in interest in the proceeding to take -such action therein as they might be advised. The court deems the procedure adopted by the executors as improper and without statutory authority.”
In regard to -said claim the executor should either allow or reject it.
Proceed accordingly.